Citation Nr: 0533299	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  01-09 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for prostate cancer.  

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to service connection for recurrent kidney 
stones.  

4.  Entitlement to service connection for a bilateral knee 
disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to July 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Houston, Texas.  The 
appeal ensued following an August 2001 rating decision which 
denied each of the claims as listed on the title page of this 
decision.  The veteran appealed, and he provided testimony in 
support of his claims in July 2002.  In December 2003, the 
Board remanded the case for additional development.  The 
claims were subsequently denied by the RO in July 2005.  The 
appeal continues.  

The veteran provided testimony at a Travel Board hearing in 
July 2002.  A Veterans Law Judge (VLJ) that is no longer 
employed at the Board conducted this hearing.  In a recent 
letter, the Board advised the veteran that it would afford 
him the opportunity to provide testimony before a current 
member of the Board.  He was also advised that he was to 
respond within 30 days if he wanted another hearing and that 
if no response were received within the prescribed time 
period, the Board would assume that he did not want another 
hearing.  The veteran did not respond to the letter.


FINDINGS OF FACT

1.  Prostate cancer was not diagnosed in service nor was it 
manifest to a compensable degree within one year of service 
discharge; prostate cancer did not result from any disease or 
injury of service origin to include alleged exposure to 
carbon tetrachloride.  

2.  Hearing loss was not diagnosed in service nor was it 
manifest to a compensable degree within one year of service 
discharge; prostate cancer did not result from any disease or 
injury of service origin.  

3.  Recurrent kidney stones were not manifest during service 
or until many years thereafter; this condition did not result 
from any disease or injury of service origin, to include 
exposure to carbon tetrachloride.  

4.  Degenerative joint disease of the knees was not diagnosed 
in service nor was it manifest to a compensable degree within 
one year of service discharge; bilateral knee degenerative 
joint disease did not result from any disease or injury of 
service origin, to include exposure to carbon tetrachloride.  


CONCLUSION OF LAW

1.  Prostate cancer was not incurred in or aggravated by 
service, may not be presumed to be of service onset, and is 
not related to any inservice disease or injury.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005).  

2.  Bilateral sensorineural hearing loss was not incurred in 
or aggravated by service, may not be presumed to be of 
service onset, and is not related to any inservice disease or 
injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2005).  

3.  Recurrent kidney stones were not incurred in or 
aggravated by active service and are not related to any 
inservice disease or injury.  38 U.S.C.A. §§ 1101, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2005).  

4.  Degenerative joint disease of the knees was not incurred 
in or aggravated by service, may not be presumed to be of 
service onset, and is not related to any inservice disease or 
injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

VA satisfied this duty by means of numerous VCAA letters to 
the veteran from the RO, as well as by the discussions in the 
rating decisions, statement of the case (SOC), and multiple 
supplemental statements of the case (SSOCs).  By means of 
these documents, the veteran was told of the requirements to 
establish service connection, of the reasons for the denial 
of his claims, of his and VA's respective duties, and he was 
asked to provide information in his possession relevant to 
the claims.  In addition to providing the VCAA laws and 
regulations, additional documents of record, to include the 
rating decisions of record, the SOC and SSOCs have included a 
summary of the evidence, all other applicable law and 
regulations, and a discussion of the facts of the case.  Such 
notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although the claims were initially denied prior to the 
enactment of VCAA, after passage of the VCAA, the RO sent the 
veteran VCAA letters in April and August 2004 and in March 
2005 which included the VCAA laws and regulations.  A VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  After receipt of the content-complying 
letters mentioned above, his claims were readjudicated based 
upon all the evidence of record as evidenced by SSOC in July 
2005.  There is no indication that the disposition of his 
claims would not have been different had he received pre-AOJ 
adjudicatory notice pursuant to section 5103(a) and § 
3.159(b).  Accordingly, any such error is nonprejudicial.  
See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The RO obtained or attempted to obtain all private 
records allegedly of record, as well as all of the veteran's 
VA treatment records.  There is no indication of any relevant 
records that the RO did not obtain or attempt to obtain.  

In addition, considerable efforts were made to obtain the 
veteran's service medical records, without success. The 
National Personnel Records Center (NPRC) has indicated that 
the veteran's service medical records were likely destroyed 
in a fire at the NPRC.  The RO made additional but 
unsuccessful efforts to obtain those records through 
alternative avenues, including a search for morning reports.  
The Board finds that the RO undertook a reasonably exhaustive 
search for those records, and that any further efforts are 
not justified.  Notwithstanding, the Board recognizes its 
heightened duty to explain its findings and conclusions and 
to consider the benefit of the doubt in cases where service 
medical records are unavailable.  See O'Hare v. Derwinski, 1 
Vet. App. 365 (1991); Dixon v. Derwinski, 3 Vet. App. 261 
(1992).  The Board will proceed in that manner.  It does not 
appear that there are any additional pertinent treatment 
records to be requested or obtained.

Under the VCAA, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  Essentially, 
other than an audiometric exam, the veteran was not provided 
with VA medical examinations in this case because the 
criteria for providing such examinations were not met.  No 
evidence was produced showing an in-service disease or 
injury, nor competent evidence associating any of the claimed 
disorders to service.  The RO correctly determined that the 
evidence of record did not indicate that any additional VA 
examinations were necessary for the proper adjudication of 
the veteran's claims.  Essentially, no evidence has been 
found that would indicate that there is any plausible 
relationship between the veteran's period of service and his 
current prostate cancer, bilateral hearing loss, recurrent 
kidney stones, or bilateral knee DJD.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).



Service connection

Essentially, it is the veteran's contention that his prostate 
cancer is related to service, and specifically, that it is 
related to exposure to carbon tetrachloride.  This is also 
his contention in regard to his recurrent kidney stones and 
bilateral knee disorder.  He claims that his bilateral 
hearing loss is related to noise exposure that he experienced 
during active service on the firing range.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. § 3.303 
(2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2005).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as cancer, 
sensorineural hearing loss, or degenerative joint disease, to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
5000, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

As noted earlier, there are no service medical records 
available, and consequently there is no record of prostate 
cancer, hearing loss, recurrent kidney stones, or 
degenerative joint disease of the knees in service.  There 
are no treatment records dated within the first post- service 
year for any of these disorders.  

Specifically, post service private records first show kidney 
stones in 1976.  He underwent a right ureterolithotomy in May 
1976.  Records dated through the present day reflect that he 
continues to experience recurrent kidney stones.  Post 
service records show a diagnosis of degenerative joint 
disease of the knees in 1998, and a diagnosis of prostate 
cancer in 1999.  Bilateral sensorineural hearing loss was 
initially noted at a February 2000 VA audiometric 
examination.  The Board notes that attempts were made to 
obtain additional private records without success.  

At his hearing, the veteran testified that his basic training 
was conducted in his hometown in Texas, and that he handed 
out ammunition to the gunner trainees.  Thus, he experienced 
a great amount of noise exposure all day for several months.  
He recalled that he experienced hearing loss during service, 
but it had especially worsened in the last three years.  He 
now wore hearing aids.  The veteran further testified that 
his post-service occupation was primarily that of mechanic or 
seller of house paint and circulating systems, and that there 
was minimal noise exposure associated with those occupations.  
He also said that his inservice duties included work as a 
mechanic in north Africa and Italy.  In this work, he was 
exposed to carbon tetrachloride as they used it to clean auto 
parts.  The veteran said that he initially started having 
prostate problems in 1963.  He was treated with medication, 
and he underwent surgery for an enlarged prostate in 1977.  
It was in the 1970s that he initially had kidney stones.  He 
continued to have recurrent kidney stones.  He indicated that 
he had his testes removed in 1999 after he was diagnosed with 
prostate cancer.  He testified that it was his belief that 
his knee problems were related to the inservice exposure to 
carbon tetrachloride.  

While there is competent evidence of the current claimed 
disabilities, there is no evidence showing that the veteran's 
prostate cancer, bilateral hearing loss, recurrent kidney 
stones, or bilateral knee degenerative joint disease had 
their onset in service, or that prostate cancer, 
sensorineural hearing loss, or degenerative joint disease of 
the knees was manifest to a degree of ten percent within a 
year of service, or that the disorders at issue were 
otherwise related to service, to include exposure to carbon 
tetrachloride.

It is not shown or alleged by the veteran that he saw combat.  
Thus, the principals of 38 U.S.C.A. § 1154(b) (West 2002) 
that could potentially reduce "the evidentiary burden for 
combat veterans with respect to...the submission of evidence 
of incurrence or aggravation of an injury or disease in 
service," are not for application.  Kessel v. West, 13 Vet. 
App. 188 (1999).

As noted above, the earliest medical evidence of the claimed 
disorders was many years after service.  No opinions were 
offered in the medical records regarding the etiology of the 
prostate cancer, hearing loss, recurrent kidney stones, or 
degenerative joint disease of the knees.  Contrary to the 
veteran's contentions, none of these conditions have been 
shown to be related to service.  There is no competent 
evidence of record which connects the disorders at issue to 
his active duty.  The veteran's statements are not competent 
in this regard.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The competent evidence shows that the veteran's 
prostate cancer, hearing loss, kidney stones, and 
degenerative joint disease of the knees were not objectively 
demonstrated until many years following his separation from 
service in 1946.  There is no competent evidence that serves 
to bridge this extreme time gap between initial diagnoses and 
service in terms of etiology of the veteran's claimed 
conditions, and the record reflects that many attempts were 
made to obtain all medical records that might support the 
veteran's claims.  

For the reasons and bases provided above, the Board concludes 
that the preponderance of the evidence is against the claims 
for service connection for prostate cancer, bilateral hearing 
loss, recurrent kidney stones, and degenerative joint disease 
of the knees, and the claims must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  Moreover, 
the Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting the veteran's claims.  




ORDER

Entitlement to service connection for prostate cancer is 
denied.  

Entitlement to service connection for hearing loss is denied.  

Entitlement to service connection for recurrent kidney stones 
is denied.  

Entitlement to service connection for a bilateral knee 
disorder is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


